In a negligence action to recover damages for personal injuries by plaintiff wife and for loss of services and medical expenses by plaintiff husband, plaintiffs appeal from an order of the Supreme Court, Kings County, entered June 16,1969, which denied their application for a general preference. Order reversed, on the law and the facts, with $10 costs and disbursements, and application granted. In view of the extent of the claimed special damages and of the fact that such claim is uncontroverted, it is our opinion that the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by plaintiffs in that court; hence, it was an improvident exercise of discretion to deny the application for a preference. Christ, Acting P. J., Rabin, Benjamin, Martuscello and Kleinfeld, JJ., concur.